Opinion of the court by
JUDGE BURNAM
Affirming.
By an act of tbe Legislature approved on the 4th of February, 1874, Mason county was authorized to purchase ground, and erect thereon a county poorhouse infirmary. Section 21 of the act provides that: “Where persons are admitted into said counity infirmary as paupers, and such persons be possessed of or the owners of real or personal property, or having an interest in same in reversion, or in any other manner, legally entitled to any gift, legacy, or bequest, of whatever nature or kind soever, the directors may, as soon after such persons are admitted to said infirmary as they may think proper, take possession of all or any such property, or other interest such pauper may lawfully be entitled to, and sell or dispose of same as 'hereinafter provided; and the net proceeds arising *638therefrom shall be applied, in whole or in part, under the especial directions of said directors, 'and in such manner as they may think best, to the maintenance of such person during the continuance of such person as a pauper in said infirmary.” Acts 1873-74, p. 200.
On the 19th day of February, 1893, Dina Smith, an indigent pauper, was received as an inmate of the institution, and remained there until January, 1898, receiving-such board, nursing, and medical attention as t'he institution afforded to its pauper patients. In January, 1898, she became a United States pensioner, and received in back pay, $670, and a further allowance of $8 per month,, which was to continue during her lifetime. In a proceeding in the Mason county court, she was, on the 23th day of January, 1898, found to be a person of unsound mind by reason of infirmity and weight of age,, and incompetent to manage her estate, and C. B. Pierce, Jr., was appointed her committee. Thereafter the board of directors of the county poorhous-e instituted this suit, in which they sought to recover a judgment against the-committee for $304, being the amount alleged to- be due by Dina Smith for board and medical attention during the time she was an inmate of the institution. A general demurrer was interposed by her committee, which was sustained, and- the petition dismissed, and the case is now here for review. It is insisted for appellant that; under section 21 of the charter, it is entitled to maintain this action, and that the petition states a good cause of action; that the powers conferred upon the directors of the Mason county infirmary by section 21 are analogous to the powers conferred upon the board of commissioners of insane asylums by section 257 of the Kentucky Statutes, Which provides that where patients who have been or *639may be supported) in either of said asylums have or shall acquire estate which can be subjected to debt, the board of commissioners, in every .-such case, shall sue for and may recover the amount of such patient’s- board at the rate of $200 per year. The section of the statute referred- to in the adt relating to insane -asylums expressly provides that the commissioner of the asylum shall, sue for the board of all patients who have been or may be inmates of such asylum who shall have acquired estate which can be subjected to debt. The section manifestly contemplated that hoard might be exacted from patients Who had or might acquire estate for past services, rendered to them while inmates of the asylum. While section 21 of .appellant’s charter authorized its directors to take possession of any property which its pauper inmates may be ■entitled to, and apply same to their support during the time they may actually be inmates o-f the infirm-ary, there is- nothing in the section which indicates that the directors of the institution are entitled to recover estate subsequently acquired by theise pauper inmates, and apply them to the discharge -of their board incurred previous to the acquisition of such estate. Section 3931 -of the Kentucky Statutes makes it the duty of the county court in term time, and the -county judge in vacation, to order any po-or person which he may deem a proper subject to be taken to the poorhouse and supported, and to cause medical aid to be' employed at the,public expense for such pauper; and no obligation rests upon the pauper to pay for the charity so -extended out of property which -he may subsequently acquire. If the appellee, Smith, continued to be an inmate of the poorhouse -after the reception of her pension from the government, appellant would *640be entitled to ba.ve paid over to it the amount of such pension, to be applied, under its direction, to her support and. maintenance. We think the provision of appellant’s charter is entirely prospective in its operation. For reasons indicated, the judgment is affirmed.